CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS (EXPRESSED IN CANADIAN DOLLARS UNLESS OTHERWISE STATED) FOR THE YEAR ENDED AUGUST 31, 2011 AMENDED CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE YEAR ENDED AUGUST 31, 2011 The following Management’s Discussion & Analysis (“MD&A”) is prepared in accordance with National Instrument 51-102F1, and should be read in conjunction with the consolidated financial statements and related notes for the year ended August 31, 2011. These documents, along with additional information about the Company, including the Annual Information Form, are available at www.sedar.com. This MD&A contains certain forward-looking statements, which relate to future events or the Company’s future performance that include terms such as “will”, “intend”, “anticipate”, “could”, “should”, “may”, “might”, “expect”, “estimate”, “forecast”, “plan”, “potential”, “project”, “assume”, “contemplate”, “believe”, “shall” and similar terms. These statements involve known and unknown risks, uncertainties and other factors that are beyond the Company’s control, which may cause actual results or events to differ materially from those anticipated in such forward-looking statements. The Company believes the expectations reflected in these forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this MD&A should not be unduly relied upon. These statements speak only as of the date of this MD&A or as of the date specified in the documents incorporated by reference into this MD&A. The Company’s operating results for the three and twelve months ended August 31, 2011 are compared to the operating results for the three and twelve months ended August 31, 2010. NON-GAAP FINANCIAL MEASUREMENTS Earnings before interest, taxes, depreciation and amortization (“EBITDA”) and (“adjusted EBITDA”), both of which are non-GAAP financial metrics, are used in this Management’s Discussion & Analysis. These non-GAAP financial measurements do not have any standardized meaning as prescribed by Canadian generally accepted accounting principles (“GAAP”), and is therefore unlikely to be comparable to similar measures presented by other issuers. Management uses EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates the effects of financing and accounting decisions. Management uses adjusted EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates further non-cash and non-recurring items. Certain investors, analysts and others utilize these non-GAAP financial metrics in assessing the Company’s financial performance. These non-GAAP financial measurements have not been presented as an alternative to net income or any other financial measure of performance prescribed by GAAP. Reconciliation of the non-GAAP measure has been provided on page 5 of this Management’s Discussion & Analysis. Date of Report – November 29, 2011 1 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE YEAR ENDED AUGUST 31, 2011 NATURE OF BUSINESS CIBT Education Group Inc. (the “Company”) is an education management company headquartered in Vancouver, British Columbia, Canada with a focus on delivering advanced education using interactive technology to the global education market. The Company’s current business operations include education and media communications. The Company currently has four business units: ● CIBT School of Business & Technology Corp. (“CIBT”) is an education company based in China. They own the exclusive license for the American Hotel and Lodging Educational Institute (“AHL-EI”) content in China and the Philippines. CIBT engages in joint partnerships with schools in China and emerging Asia to teach North American based programs taught through traditional face to face teaching in addition to an interactive video conferencing teaching platform called the Global Learning Network (“GLN”). ● Sprott-Shaw Degree College Corp. (“SSDC or Sprott-Shaw”) is comprised of a community college and a degree granting college, based in Canada. The community college specializes in healthcare, hospitality and tourism management, and business diploma programs, while the degree granting college offers accredited Bachelor of Business Administration degrees in British Columbia, Canada.Established in 1903, Sprott-Shaw Community College is the oldest private post-secondary institution in British Columbia, Canada. ● KGIC Language College Corp. (“KGIC”) is an English language college based in Canada. They deliver English language programs and career programs to foreign students in Canada. KGIC has developed a global network of student recruitment agents in 42 countries to attract international students to study at its Canadian campuses. ● IRIX Design Group Inc. (“IRIX”) is an advertising and marketing company based in Canada. IRIX provides advertising and communication solutions with a niche in Asian market advertising.IRIX also provides marketing and design services for the Company’s various subsidiaries. OVERALL PERFORMANCE The table below describes the financial performance for the Company for the three months ended August 31, 2011: Selected Financial Information, three months ended August 31, 2011 Three Months Ended August 31, Three Months Ended August 31, Absolute Change Percentage Change Total revenues $ $ $ ) (9 %) Total revenues net of direct costs % 65
